        Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                             Civil Action No.

ANTENOR DALFIOR,                              )
on behalf of himself and all                  )
others similarly situated,                    )
                                              )
        Plaintiff                             )
                                              )
v.                                            )
                                              )
BOSWORTH PLACE, INC.                          )
d/b/a BEANTOWN PUB;                           )
ROGER W. ZEGHIBE,                             )
                                              )
        Defendants                            )

                         COMPLAINT AND JURY DEMAND

                                       Introduction

        1.      This action is brought by an hourly worker of the Defendants, on behalf of

himself and all similarly-situated workers, alleging unlawful failure to pay overtime in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. and failure

to pay wages in violation of M.G.L. c. 149, § 148. Plaintiff seeks, among other forms of

relief, statutory trebling of damages, liquidated damages, interest, and attorneys’ fees and

costs, as provided for by law.

                                          Parties

        2.      Plaintiff Antenor Dalfior is an adult resident of Everett, Massachusetts. He

worked for Defendants as a cook from in or around July 2018 until in or around October

2018.

        3.      Defendant Bosworth Place, Inc. d/b/a Beantown Pub (“Beantown Pub”) is

a Massachusetts corporation, with a principal place of business at 100 Tremont Street,

Boston, Massachusetts.
        Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 2 of 6



        4.      On information and belief, Defendant Roger W. Zeghibe is an adult

resident of Jamaica Plain, Massachusetts, and an employer for purposes of the

Massachusetts wage laws and the FLSA. On information and belief, he is the president,

treasurer, and owner of Beantown Pub. As a result, on information and belief, Mr.

Zeghibe substantially or exclusively controls Beantown Pub’s policies and practices with

respect to the payment of wages, including the policies and practices challenged in this

case.

                                   Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 216(b).

        6.      This Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367.

        7.      Defendants have their principal place of business in the District of

Massachusetts and otherwise conduct business in this District and are therefore subject to

personal jurisdiction in this District.

        8.      Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. §

1391, because Defendants are subject to personal jurisdiction in this District and because

a substantial part of the acts or omissions giving rise to the claims addressed in this action

occurred in this District.




                                              2
      Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 3 of 6



                                   Factual Allegations

       9.      Plaintiff worked as a cook for the Defendants from July 2018 to October

2018, when he was terminated.

       10.     Plaintiff was paid at the rate of $15.00 per hour.

       11.     Plaintiff regularly was scheduled to work, and did work, about 80 hours

per week. His schedule was 7:00 a.m. to 11:00 p.m. on Monday and Tuesday; 7:00 a.m.

to 5:00 p.m. on Thursday, Friday, and Sunday; and 7:00 a.m. to 1:00 a.m. on Saturday.

       12.     The Defendants never paid Plaintiff an overtime premium for any of the

hours he worked in excess of 40 each week.

       13.     On information and belief, the Defendants have a longstanding and

consistent practice of failing to pay their kitchen workers overtime wages for weeks

during which the employees work more than 40 hours per week, in violation of the FLSA

and Massachusetts law. Those employees are suffered and permitted to work more than 40

hours per week on a regular and consistent basis.

       14.     On information and belief, as was their practice with Plaintiff, Defendants

knowingly and willfully failed to pay their hourly employees overtime when those

employees worked more than 40 hours per week, and Defendants knowingly suffered or

permitted their hourly employees to work more than 40 hours per week.

       15.     Plaintiff has consented to bring and participate in this action pursuant to 29

U.S.C. § 216(b). A copy of his written consent is attached as Exhibit 1.

       16.     Plaintiff also has filed a complaint with the Massachusetts Attorney

General’s Office and has received permission to bring this case.




                                             3
      Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 4 of 6



                                   Allegations as to Class

       17.      Plaintiff seeks to certify a class of all hourly kitchen workers (including

cooks, prep workers, and dishwashers) of the Defendants who worked any overtime

hours for the Defendants during the relevant limitations period without receiving required

overtime pay.

       18.      On information and belief, the class is the class is so numerous that joinder

of all members is impracticable. Given the long hours demanded of its kitchen staff, the

Defendants have a high level of turnover, resulting in a large number of aggrieved

employees.

       19.      Given that the pay practices described above were followed by the

Defendants on a regular basis for all kitchen staff, there are questions of fact and law

common to all members of each class.

       20.      Plaintiff’s claims are typical of the claims of individuals in the class.

       21.      Plaintiff and his counsel will fairly and adequately represent the interests

of the class. Plaintiff has no known conflicts of interest with other class members. The

attorneys representing Plaintiff have litigated and successfully resolved numerous class

action cases involving employment claims.

       22.      The questions of law or fact common to the members of the class

predominate over any questions affecting only individual members. Although the amount

of each class member’s damages may vary depending on their periods of employment,

those damages should be readily ascertainable from Defendants’ records. As a result,

common issues of liability predominate over individualized issues of damages.

       23.      A class action is superior to other available methods for the fair and

efficient adjudication of these claims. Among other things, individual adjudications


                                               4
       Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 5 of 6



would result in a highly inefficient duplication of discovery, briefing of legal issues, and

court proceedings.

                                    COUNT I
                         FAILURE TO PAY OVERTIME – FLSA
                              (COLLECTIVE ACTION)

        As set forth above, Defendants’ knowing and willful failure to pay their hourly

 employees overtime wages violates the overtime provisions of 29 U.S.C. § 207(a). This

 claim is asserted pursuant to 29 U.S.C. § 216.

                                COUNT II
               FAILURE TO PAY WAGES – MASSACHUSETTS LAW
                             (CLASS ACTION)

       As set forth above, Defendants violated M.G.L. c. 149, § 148, by failing to pay on

a timely basis all wages due to Plaintiff and other hourly workers, including all overtime

wages required under federal law. This is claim is brought pursuant to M.G.L. c. 149, §

150.

       WHEREFORE, Plaintiff requests that this Court enter the following relief:

       1.      Certification of this case as a class action pursuant to M.G.L. c. 149, § 150
               and/or Fed. R. Civ. P. 23;

       2.      With respect to the FLSA overtime claim, certification of this case as a
               collective action and an order conditionally certifying classes of
               similarly-situated individuals, permitting the issuance of notice informing
               affected employees of their right to opt in to this action;

       3.      With respect to the FLSA overtime claim, a finding that Defendants’
               violations were willful and knowing, and therefore subject to a three-
               year statute of limitations;

       4.      An award of damages for all wages and other losses to which Plaintiff and
               all class members are entitled, including mandatory treble damages under
               Massachusetts law and liquidated damages under the FLSA;

       5.      Attorneys’ fees, costs, and interest; and

       6.      Any other relief to which Plaintiff and all class members may be entitled.


                                              5
      Case 1:19-cv-10049-FDS Document 1 Filed 01/09/19 Page 6 of 6



 PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.

                                    ANTENOR DALFIOR, on behalf of himself
                                    and all others similarly situated,

                                    By his attorneys,

                                    /s/ Stephen S. Churchill
                                    Stephen S. Churchill (BBO#564158)
                                    FAIR WORK, P.C.
                                    192 South Street, Suite 450
                                    Boston, MA 02111
                                    (617) 607-6230
                                    steve@fairworklaw.com


Dated: January 9, 2019




                                   6
